Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

OPERATING PRODUCTION AGREEMENT

DATED MARCH 2012

BETWEEN

Compagnie Pétrochimique de Berre SAS, a company organized under the laws of
France, having the address of Chemin Départemental 54, 13130, Berre L’Etang,
France, hereinafter referred to as “Operator”

AND

Kraton Polymers France SAS, a company organized under the laws of France, having
the address of Immeuble Icare, Parc Tertiaire de L’Etang, 13130 Berre L’Etang,
France, hereinafter referred to as “Owner”

AND

Kraton Polymers Nederland BV, a company incorporated in the Netherlands, having
its registered office at John M. Keynesplein 10, 1066 EP Amsterdam, The
Netherlands, hereinafter referred to as “KP Ned BV”

With two or more companies hereinafter jointly referred to as the “Parties” and
individually referred to as “a Party”

WHEREAS, the Operator currently operates a facility of the Owner in Berre France
(“Facility”) with a production capacity of approximately 85 kt/a of Elastomers
(“Product”) under the First Amended and Restated Operation and Maintenance
Services Agreement (“OMS”) and the First Amended and Restated Site Services,
Utilities, Materials and Facilities Agreement (“SUMF”) each dated 28 February
2001 and made originally between Shell Chemie S.A. and Owner.

WHEREAS, Parties have agreed to merge the OMS and SUMF into a sole operating
production agreement and to enter into a new agreement upon the terms and
conditions set forth below for the provision of services, materials and
utilities at the Facility, which replaces and supersedes

 

Berre Operating Production Agreement



--------------------------------------------------------------------------------

all existing contracts, agreements, arrangements and understandings as well as
previous drafts of these between Parties related to the operation of the
Facility including the OMS and SUMF, into this new Operating Production
agreement.

WHEREAS the Parties have agreed that with effect from August 1, 2010, KP Ned BV
has assumed the rights and obligations of the Owner referred to in paragraph
2(a)(1) of this Agreement regarding the procurement of Materials (Materials I as
well as Materials II), the related fee / costs further detailed in Exhibit A 2
(together the “Assigned Rights & Obligations”).

WHEREAS the rights and obligations of the Owner referred to in paragraph 1,
paragraph 2(a)(2) (regarding handling services of Materials) and paragraph 3 of
this Agreement and the related fee / costs further detailed in Exhibit A 1 and
Exhibit B of the Agreement shall remain with the Owner.

NOW, THEREFORE, the Parties agree as follows:

 

1 OPERATION OF THE FACILITY.

 

1.1

During the term of this Agreement, and subject to the specific provisions set
forth below (including without limitation the responsibility of the Owner
Representative as defined in paragraph 1.2), the Operator shall, under the
direction of the Owner, manage the Facility and provide the services, human
resources and certain materials and utilities required to operate the Facility
for the production and interim storage of elastomers (the “Services”) as have
historically been provided by Operator to Owner. The Operator shall conduct all
the Services, during the term of this Agreement safely and efficiently, and in
accordance with: (a) all applicable laws and regulations; (b) Good Industry
Practice; (c) the reasonable instructions of the Owner’s Representative given in
accordance with this Agreement; and (d) Site HSE standards. The Operator shall
conduct such operations as far as reasonably practicable in a manner consistent
with its operation of the Facility prior to the Commencement Date (as defined in
paragraph 4.1), subject to any operational changes as (i) may be necessitated by
applicable law or health, safety and/or environmental considerations, or
(ii) directed by the Owner via its Owner

 

Berre Operating Production Agreement   2



--------------------------------------------------------------------------------

  Representative, provided that same are feasible and within applicable law. The
Owner shall exclusively communicate its directions and instructions (within the
responsibilities set forth in paragraph 1.2) to a representative designated by
the Operator (the “Operator Representative”). The Owner shall be consulted on
the identity of the Operator Representative and may propose candidates for
consideration. However, the Operator reserves the right to select the Operator
Representative.

 

1.2 During the term of this Agreement, the Owner will appoint a designee to
serve as the Owner’s representative (the “Owner Representative”) for the
Facility. Subject to compliance with applicable law and regulations, including,
without limitation, those relating to health, safety and environmental matters
of the Berre site (the “Site”), and unless otherwise stated in this paragraph
1.2, the Owner Representative shall have overall responsibility for the
operation and maintenance of the Facility, including, without limitation,
production scheduling and performance, provided, however, that the Operator
shall have the overall responsibility for its employees. The Owner
Representative may appoint from the Owner one or more assistants, financial
controllers and other staff (the “Staff”) to assist him in the performance of
his duties. For the avoidance of doubt the second last sentence of paragraph 1.1
shall also apply with regard to the Owner Representative and Staff. In the event
that, subject to the provision in the second sentence of this paragraph 1.2, any
Staff member so appointed shall functionally replace any employee of the
Operator, any severance and other similar costs related to such replaced
employees that are not, despite the Operator’s reasonable efforts to do so,
reassigned to other activities within the Operator, shall be borne by the Owner.
The Owner Representative and the Staff shall comply with all directions of the
Operator’s Site manager with respect to health, safety and environmental matters
and to the operation of the Site as a whole as long as these do not contradict
applicable laws. In particular, and without limiting the generality of the
foregoing, the Owner Representative shall have the right to request termination
or reassignment of any Operator employee working at or in connection with the
Facility, but only to the extent that such employee’s acts or omissions are
sufficient cause for the Operator to terminate or reassign such employee
pursuant to his contract or other terms of employment, and provided further that
the exercise of such right shall be subject to any applicable limitations of
law.

 

Berre Operating Production Agreement   3



--------------------------------------------------------------------------------

1.3 The Owner acknowledges and agrees that, except to the extent arising out of
the Operator’s gross negligence or wilful breach of its obligations under this
Agreement, and subject to paragraphs 4.6, 4.7, 4.8, 4.10, 16.3, 16.4, 17.1 and
17.2, neither the Operator, nor its shareholders, nor any of their respective
directors, officers, employees or agents, shall be liable for any claims,
damages, losses, liabilities or expenses of any kind, including without
limitation any loss of profits, loss of use, loss of revenue, loss of contract,
loss of goodwill or any indirect or consequential losses or damages of any kind
whatsoever, arising in connection with the operation or maintenance of the
Facility (collectively, “Claims”). The Owner shall indemnify and hold harmless
the Operator, its shareholders and respective directors, officers, employees or
agents from and against such Claims. In particular, and without limiting the
generality of the foregoing, the Operator shall have no liability based on a
failure of the Operator to produce Product at the Facility of a certain amount,
for deficiencies in raw material yields, or any other similar failure with
respect to the performance of the Facility, except to the extent arising out of
the Operator’s gross negligence or wilful breach of its obligations under this
Agreement. In addition to the foregoing limitations, the Operator’s liability in
connection with the operation or maintenance of the Facility shall be limited in
any event to an annual aggregate liability equal to twenty-five percent (25%) of
the Service Fee invoiced to the Owner in the twelve (12) months immediately
preceding the date on which the event upon which such liability is based
occurred.

 

1.4 The Operator shall be entitled, without incurring liability of any kind,
either direct or consequential, to temporarily shut down the Facility or the
Operator’s butadiene production facility at any time where health, safety,
environmental and/or other risks of a significant and urgent nature have arisen
to justify such action, and to continue such shutdown until the risk in question
has been removed.

 

1.5 In the event of any dispute between the Owner and the Operator, the Parties
shall discuss the matter in an attempt at resolution. Should the matter not be
resolved within 60 (sixty) days, then either Party may initiate an arbitration
proceeding as set forth in paragraph 15 below.

 

Berre Operating Production Agreement   4



--------------------------------------------------------------------------------

1.6 The Operator acknowledges and agrees that the Owner owns all title, right
and interest in the technology and processes used by the Operator at the
Facility under this Agreement. The Owner hereby grants a limited license to the
Operator to utilize such technology and processes (and any other information it
may disclose for use by the Operator) for the performance of the Operator’s
duties hereunder. The Operator further agrees that, to the extent that
technology or process improvements are made by it or its employees in the
context of performing its duties hereunder, all title and rights in such
improvements shall be the exclusive property of and vest in the Owner to the
extent that they relate to the production of Product, and, to the extent that
such improvements can be utilized in other applications, the Operator hereby
grants to the Owner a non-exclusive, royalty fee, perpetual licence to use such
improvements, including the right to sub-license for such other applications.
The Owner confirms that it is duly authorised and has the right to have the
Product manufactured by the Operator in accordance with this Agreement. In the
event of any claim by a third party that the Operator’s use of any right
licensed by the Owner to the Operator infringes an IP right (“Infringement
Claim”), the Owner shall, at its option, either defend the Infringement Claim on
behalf of the Operator or pay for the costs of the Operator’s defence and the
Owner shall pay the amount of any award or judgment that may be made against the
Operator by reason of such Infringement Claim unless such Infringement Claim
relates exclusively to use of methods, processes, designs or other technology
developed by the Operator and already employed by it prior to the date of this
Agreement. The Operator shall promptly notify the Owner upon becoming aware of
any Infringement Claim and provide the Owner (at the Owner’s cost) with such
assistance as the Owner may reasonably require in the settlement or defence of
any such Infringement Claim.

 

1.7 The Operator will use all reasonable efforts to provide to the Owner, by no
later than the twentieth day of each calendar month in any calendar year (in
respect of the previous calendar month and on a year-to-date basis), information
enabling the Owner to properly monitor and assess performance by reference to
the targets set out in the then applicable operating plan, operating budget and
maintenance budget for the Facility, including without limitation such
performance with respect to health, safety and environmental matters, quality,
volumes and yields.

 

Berre Operating Production Agreement   5



--------------------------------------------------------------------------------

2 MATERIALS.

 

  (a) The Operator agrees to provide at cost (1) to KP Ned BV “Materials I”
(being materials used on the Site only at the Facility and, specifically,
sulfuric acid and caustic soda, other process materials as agreed between the
Operator and KP Ned BV and dedicated spare parts), including handling and
loading or unloading services (for the avoidance of doubt handling and unloading
or loading services required are charged separately as direct component of the
Service Fee) and “Materials II” (being utilities, auxiliaries, maintenance
materials and other consumption materials for which the Operator has a need for
other production facilities on the Site, all as agreed between the Operator and
KP Ned BV), in the case of Materials I only if requested by KP Ned BV, Materials
I and II jointly referred to hereinafter as “Materials”, and (2) to Owner
handling and loading or unloading services for the Materials and for butadiene,
styrene, isoprene and extender oil, secondary butyl lithium, cyclohexane,
isopentane, n-hexane, and any other material the Owner requires for the
operation of the Facility (for the avoidance of doubt handling and unloading or
loading services required are charged separately as direct component of the
Service Fee). The Owner or KP Ned BV, as the case may be, shall itself arrange
for the purchase of butadiene, hydrogen, styrene, isoprene, secondary butyl
lithium, cyclohexane, isopentane, n-hexane, extender oil and any other material
the Owner or KP Ned BV requires to produce Product. Operator will enable the
Owner to supply these materials in line with practices prior the Commencement
Date.

 

  (b) The Operator warrants that it will have unencumbered title to each of the
Materials sourced by it and used in the operation of the Facility. With respect
to any Material sourced from a third party that is not suitable for use in the
Facility, the Operator shall use all reasonable efforts to obtain any
contractual remedy available from such third party supplier, and shall pass
through to the Owner or KP Ned BV (as the case may be), via a credit to the
Service Fee, the incremental benefits of any remedy obtained from such third
party supplier. KP NED BV AND THE OWNER ACKNOWLEDGE AND AGREE THAT THE
WARRANTIES AND LIMITED LIABILITY EXPRESSLY SET FORTH IN THIS PARAGRAPH 2(b) ARE
EXCLUSIVE, AND THAT ALL OTHER REMEDIES AND LIABILITIES FOR DEFECTIVE OR
NON-CONFORMING MATERIALS ARE EXCLUDED.

 

Berre Operating Production Agreement   6



--------------------------------------------------------------------------------

  (c) The Operator shall not be liable for any deficiency in the quantity of
Materials deliveries (whether or not arising out of a force majeure), except to
the extent arising out of the Operator’s gross negligence or wilful breach of
its obligations under this Agreement.

 

  (d) The actual cost of Materials will either be invoiced on a monthly basis on
receipt (Materials I) or actual consumption (Materials II), or through the
Direct Component of the Service Fee (as defined in paragraph 5), as the Operator
shall determine. Except as the Parties may otherwise agree, all consumption of
Materials will be determined by calibrated measuring equipment, already
installed or to be installed (as a capital investment pursuant to paragraph 5.4)
and maintained at the Facility as part of the Direct Component of the Service
Fee.

 

  (e) Title and risk of loss of Materials shall pass to the Owner or KP Ned B.V.
(as the case may be) upon receipt at the Facility; in particular, with respect
to Materials delivered by pipeline, immediately after passing through the
relevant metering system for the Facility.

 

3 STORAGE.

 

3.1 Finished Product and Materials will be stored to the extent consistent with
available facilities on the Site. Finished Product in excess of available
storage space will be removed from the Site (at the Owner’s cost) on a timely
basis by the Owner or its subcontractor(s) which will arrange for it to be
stored (at the Owner’s cost) at a suitable third party facility.

 

3.2 Owner will manage and perform – either directly or via a subcontractor – the
storage, logistics services and warehouse management services as Owner may
require including handling, packaging, storage, recycling and repackaging of
Owner of finished Product (“Logistics Services”). Notwithstanding the above, the
Operator commits to provide all other support and services, including services
on logistics and warehousing as Owner may require for the operations of the
Facility and needed to enable the performance of the Logistics Services as
referenced in a Registered Letter from Operator to Owner dated 27 September
2011.

 

Berre Operating Production Agreement   7



--------------------------------------------------------------------------------

4 TERM.

 

4.1 This Agreement shall govern the Parties rights and obligations with regard
to its subject matter with effect from 1 January 2012 (“Commencement Date”).

 

4.2 This Agreement shall continue in force from the Commencement Date until
31 December 2014 (“Initial Term”) and thereafter unless and until terminated by
either Party in accordance with paragraph 4.3, 4.4 or 4.5.

 

4.3 Either Party may terminate this Agreement by giving the other Party 18
(eighteen) months’ notice to the end of the Initial Term or any time thereafter
effective to the end of a calendar month, however that no such notice may be
given to be effective earlier than 31 December 2014.

 

4.4 This Agreement may be terminated by either Party by giving notice to the
other Party if the other Party commits a material breach of its obligations
under this Agreement which is incapable of remedy or, in the case of a breach
capable of remedy, has not been remedied by the other Party within 60 (sixty)
Business Days of receipt of a notice giving details of the breach requiring its
remedy having been given by the Party wishing to terminate. The termination
shall take effect on the termination date specified in the notice of
termination, which date shall not be less than 60 (sixty) Business Days or more
than one year from the date on which the notice is served. Notwithstanding the
forgoing provisions of this paragraph 4.4, if such material breach is not
reasonably capable of remedy within 60 (sixty) Business Days, provided that the
Party in breach promptly takes all those actions necessary to remedy the breach
and continues diligently prosecute the action necessary to remedy the breach,
the 60 (sixty) Business Day cure period specified in the first sentence of this
paragraph 4.4 shall be extended to 120 (one hundred and twenty) Business Days
(or such longer cure period on which the Parties may agree) and the effective
date of any termination shall be postponed accordingly. For the purposes of this
paragraph 4.4, “material breach” means a breach of this Agreement which causes a
Party to suffer either (a) damage to any of its property, assets (including its
intellectual property), or its financial position or profits, or (b) loss of any
benefit under this Agreement, or by reason of which it becomes more likely than
not that a Party will suffer such damage or loss of benefit.

 

Berre Operating Production Agreement   8



--------------------------------------------------------------------------------

4.5 This Agreement may be terminated by either Party with immediate effect by
giving notice to the other Party if the other Party ceases or threatens to cease
to carry on business or substantially the whole of its business, or becomes
unable to pay its debts, or otherwise becomes insolvent or bankrupt, enters into
liquidation, or a receiver, administrator, administrative receiver, manager,
trustee or similar officer is appointed in relation to it or over any of its
assets or any action is taken or threatened by or against it analogous to the
foregoing in any jurisdiction.

 

4.6 In the event of a termination of this Agreement by the Owner pursuant to
paragraph 4.3, irrespective of whether such termination is related to a shutdown
by the Owner of the Facility, the Owner shall bear, indemnify and hold the
Operator harmless against all costs, claims and liabilities arising in
connection with (i) the Severance Costs of the Direct Employees, (ii) the
Demolition Costs, (iii) the Disconnection Costs, and (iv) any Environmental
Costs. The Operator shall bear, indemnify and hold the Owner harmless against
all costs, claims and liabilities arising in connection with the Severance Costs
of the Indirect Employees.

 

4.7 In the event of a termination of this Agreement by the Operator pursuant to
paragraph 4.3, in connection with a shutdown by the Operator of all, or a
substantial part, of its operations at the Site, [*****].

 

4.8 In the event of a termination of this Agreement by the Operator pursuant to
paragraph 4.3 otherwise than in connection with a shutdown by the Operator of
all or a substantial part of its operations at the Site, the following shall
apply:

 

  (a) [*****]

 

Berre Operating Production Agreement   9

[*****] [Confidential Treatment Requested]

Material separately filed with the Securities and Exchange Commission



--------------------------------------------------------------------------------

       [*****]

 

  (b) [*****]

 

4.9 The Parties shall interpret and enforce the provisions of paragraphs 4.6 to
4.8 in good faith in accordance with the principles of reasonableness and
fairness. The Operator shall work with the Owner in good faith to [*****].

 

4.10 In the event of a termination of this Agreement by a Party pursuant to
paragraph 4.4 (material breach), and such breach results in a shut down or
discontinuation of operations at the Facility, the Party in breach shall bear,
indemnify and hold the non-defaulting Party harmless against all costs, claims
and liabilities arising in connection with: (i) the Severance Costs of both the
Direct and Indirect Employees, (ii) the Demolition Costs, (iii) the
Disconnection Costs, and (iv) any Environmental Costs.

 

Berre Operating Production Agreement   10

[*****] [Confidential Treatment Requested]

Material separately filed with the Securities and Exchange Commission



--------------------------------------------------------------------------------

5 SERVICE FEE; CAPITAL INVESTMENTS.

 

5.1 In consideration of the Services, the Owner will pay to the Operator a
service fee (“Service Fee”). The Service Fee shall consist of two components:
(a) a direct component (“Direct Component”) covering all direct fixed and
variable operating costs (including Materials and other materials historically
supplied by the Operator hereunder) including, without limitation, the cost
elements identified on Exhibit A (with the exception of electricity, which shall
be metered and invoiced pursuant to paragraph 6.1), and (b) an indirect
component (“Indirect Component”), covering the provision of general site and
other services as specified on Exhibit B. The Indirect Component shall not be
modified until 31 December 2015 except as per the terms and conditions of
Exhibit B. Not later than 1 (one) year prior to 31 December 2015, Parties will
renegotiate the Service Fee for a subsequent period of not less than 5 (five)
years to be agreed by the Parties. In the event that the Parties cannot agree on
a renegotiated Service Fee or on a period, not later than 6 (six) months prior
to 31 December 2015, then the matter will be resolved pursuant to paragraph
15.2.

 

5.2 The Service Fee shall be due and payable as scheduled regardless of the
quantity of Product actually produced by the Facility or taken by the Owner, and
notwithstanding the occurrence of Force Majeure or any other reason that the
Facility did not produce Product or the Owner did not take Product. In the event
that unexpectedly large increases or decreases in energy costs shall result in a
significant cost increase or decrease affecting the Direct Component that is not
reflected in the existing Service Fee, in the case of an increase the Operator
shall have the right to charge a modified Service Fee to enable the Operator to
recover such increased energy costs, and in the case of a decrease the Operator
shall charge a modified Service Fee which provides the Owner with the benefit of
such reduction in energy costs. In each case, in the event that the Parties are
unable to agree on the amount of the adjustment of the Service Fee required by
this paragraph 5.2, the amount of the modified Service Fee, shall be determined
in accordance with paragraph 15.2

 

5.3

On or before October 31st of each calendar year during the term of this
Agreement, the Parties will meet to review the Owner’s operating plan for the
Facility, which must be consistent with the Facility’s’ operating capabilities,
and to establish operating and

 

Berre Operating Production Agreement   11



--------------------------------------------------------------------------------

  maintenance budgets for the Facility, together with a fixed amount Indirect
Component and an estimated amount Direct Component for the coming calendar year.
If the Parties are unable to agree upon a Service Fee for the coming calendar
year prior to the end of the current calendar year, then the amount of the
Service Fee shall be determined in accordance with paragraph 15.2; provided that
during the pendency of the dispute resolution process, the Service Fee for the
current year will remain in effect, adjusted, as appropriate, based on the
change between January 1 of the current year and January 1 of the coming year in
the Index referred to in Exhibit B. As soon as practicable after the end of each
calendar year but at the latest by end of February of the next year, the
Operator will calculate the actual costs incurred during that year that should
have been part of the Direct Component, and will retroactively bill or credit
the Owner for any difference between the Direct Component portion of the Service
Fee collected during that year and the actual Direct Component costs. Any
overpayments or underpayments of greater than 10 % in the aggregate over the
course of a calendar year, shall be subject to interest at an annual rate of
3-month EURIBOR plus two percentage points (2 %) as reported on the EURIBOR page
published by Reuters (the “Prime Rate”), as posted on July 1 (or the next
succeeding Business Day if July 1 is not a Business Day) of the calendar year in
question. The Indirect Component shall not be subject to adjustment based on
actual costs.

 

5.4

If the Operator identifies a need or opportunity for additional capital
investment with regard to health, safety and/or environment and the integrity of
the Site as a whole (exclusive of routine maintenance operating capital, which
is intended to be part of the Direct Component) in the Facility, it shall so
notify the Owner. In the event that the Owner, in its reasonable discretion,
agrees that a reasonable and prudent operator would consider such investment as
necessary, or in the event that the Owner decides to make an Investment as
contemplated by paragraph 5.6, the Owner shall provide the necessary funds for
the capital improvement if it elects to have the investment/Investment carried
out by the Operator as its contractor. For any such investment, the Owner agrees
that the Operator will be offered the first right of refusal. Within a
reasonable time period, 20 (twenty) Business Days at the latest, the Operator
has to either refuse to carry out any such investment or to submit a project
proposal to Owner. If the Operator refuses or does not submit a project proposal
within such time period, in the Owner’s sole

 

Berre Operating Production Agreement   12



--------------------------------------------------------------------------------

  discretion, the Owner has the option to elect a third party contractor to do
the investment as long as this third party can satisfy the HSE and project
execution standards commonly practised in the petrochemical industry. The
Operator will have the right to HSE and technical clearance of such an
investment project, such clearance shall not be withheld unreasonably. In case
the Operator will carry out the project, the funds shall be provided, at the
Operator’s option, either on an as-incurred basis or following completion of the
project; the Owner shall pay the costs for the capital improvement directly, it
being understood that Owner will be the owner of the capital improvements, or if
such ownership shall not be achievable, will be economically treated by the
Operator as if the Owner were the owner.

 

5.5 Nothing in this Agreement shall be deemed to require the Operator to engage
in the operation of the Facility if it reasonably deems such operation to be
contrary to prudent health, safety and/or environmental practices. However, if
the Operator believes that any proposed capital expenditure of the type referred
to above in paragraph 5.4 is of such a nature that the failure to make such
expenditure for the specified investment would be reasonably likely to result in
the Operator deciding that continued operation of the Facility would be contrary
to prudent health, safety and/or environmental practices, it shall notify the
Owner of that fact when bringing such proposed capital expenditure to the
attention of the Owner. If the Owner, in its reasonable discretion and acting in
good faith, does not agree that a reasonable and prudent operator would consider
such investment as necessary, the Parties shall consult in good faith with a
view to resolving the dispute between them.

 

5.6

The Owner shall have the right, at its cost, to expand and/or replace the
Facility (“Investment”), which expansion and/or replacement shall be treated as
or part of the Facility under the terms of this Agreement. Expansion of the
Facility or erection of new production facilities for the Product shall require
the consent of the Operator, provided that such consent may only be withheld in
the event that such expansion shall have a substantial detrimental impact on the
Site. The Parties will negotiate modifications to this Agreement as reasonably
required in connection with the inclusion of the Investment as one part of the
Facility. The Operator will facilitate any Direct Cost reduction projects
initiated by the Owner provided that these projects do not contradict the
Operator Site strategy and Operator HSE & operational excellence standards.
Unless

 

Berre Operating Production Agreement   13



--------------------------------------------------------------------------------

  the Operator has reasonable grounds for refusing, the Operator will facilitate
the implementation, e.g. by way of participating in and representing the Owner’s
interest in discussions and consultations with authorities and the site staff
council. In the event that a proposed project involves a head count reduction,
the Operator will use its best endeavours to reassign the Staff concerned.

 

6 BILLING AND TERMS OF PAYMENT.

 

6.1 The Owner and / or KP Ned BV (as the case may be) will pay the monthly
scheduled Service Fee and the cost of the Materials, including electrical power
consumed during the preceding calendar month in arrears for the prior calendar
month by Electronic Funds Transfer (EFT) no later than 10 (ten) days after the
date of a supporting invoice submitted by the Operator.

 

6.2 Late payments will bear interest at the Prime Rate (as posted as of the date
the payment was due) plus three percentage points (3%).

 

6.3 In addition to, and without limiting any of its rights pursuant to paragraph
17, the Owner and KP Ned BV will have the right, in good faith, to question any
calculations presented by the Operator pursuant to paragraphs 5 or 6 and request
reasonable documentary justification and evidence of the basis for such
calculation.

 

7 TAXES.

All taxes, charges and other levies imposed by any governmental or
quasi-governmental entity on the manufacture, sale, shipment or use of the
Product or on the Facility (other than taxes based on the Operator’s net income)
will be paid by the Owner. Any applicable VAT will be paid by the Owner in
addition to the Service Fee.

 

8 WARRANTY.

THE OPERATOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED,
CONCERNING THE PRODUCT OR THE FITNESS THEREOF FOR ANY PURPOSE.

 

Berre Operating Production Agreement   14



--------------------------------------------------------------------------------

9 LIABILITIES.

Neither Party shall be liable to the other for indirect or consequential damages
of any kind howsoever with the exception of gross negligence and wilful
misconduct arising pursuant to this Agreement. Except as otherwise stated
herein, the Operator assumes no risk whatsoever as to the result of the use of
the Product delivered pursuant to this Agreement, whether used singly or in
combination with other substances. Except as otherwise stated herein, the Owner
represents that it is familiar with the characteristics of the Product and
assumes all responsibility and liability for loss or injury to persons or
property arising out of the handling, use or possession of Product delivered to
it, and shall indemnify and hold harmless the Operator, its shareholders and
their respective directors, officers, employees or agents from and against any
such loss or injury.

 

10 WAIVER.

Any waiver by the Parties of strict conformance with any of the terms and
conditions of this Agreement shall not be a waiver of any subsequent failure to
comply with such terms and conditions.

 

11 ENTIRETY OF AGREEMENT.

This Agreement, its attachments and exhibits, together with the other contracts
or agreements referenced in this Agreement, contain the entire understanding
between the Parties. Any other agreements between the Parties concerning this
matter are hereby superseded. No interpretation, revision or amendment to this
Agreement shall be effective unless stated in writing and signed by a duly
authorized representative of each of the Parties. All purchase orders or
purchase acknowledgements which may be used to order or acknowledge orders for
delivery of Product related to this Agreement shall be deemed intended for
record purposes only and any terms or conditions contained therein shall not
serve to add to or modify the terms and conditions of this Agreement.

 

Berre Operating Production Agreement   15



--------------------------------------------------------------------------------

12 ASSIGNMENT; SUCCESSORS.

Either Party shall be entitled to assign, sell or otherwise transfer at its sole
discretion to any qualified and financial responsible third party its rights and
obligations under the Agreement, and/or all receivables, claims, related rights
and security under or relating to the Agreement. The Agreement shall inure to
the benefit of and be binding upon any successors or assigns.

 

13 FORCE MAJEURE

Neither Party shall be liable for any failure or delay in performance hereunder
which may be due, in whole or in part, to fire, explosion, strike or labour
difficulty (from either Party’s employees or from any third party or public
organisation), accident, breakdown of machinery or equipment, inability to
obtain power, labour, or materials from normal sources of supply, transportation
or handling accidents or delays, act of God, act, order, regulation or request
of government or other public authorities, war, riot, or civil disorder or any
other cause or causes of any nature beyond the reasonable control of the Party
affected; provided that no such event shall relieve either Party of its
obligation to make payments pursuant to this Agreement.

 

14 ECONOMIC HARDSHIP

In the event there is a decline in the aggregate gross domestic product of the
European Union member states for two or more consecutive quarters (as complied
according to the European System of Accounts 1995 (ESA95) and published by the
Statistical Office of the European Communities (EUROSTAT) at:

http://epp.eurostat.ec.europa.eu/portal/page/portal/euroindicators/peeis)

and in the event that after such decline the continued performance will in the
reasonable judgement of a Party be likely to result in losses that threaten its
solvency, that Party shall notify the other Party accordingly and the first
Party shall have the right to request the other Party to negotiate in good faith
a potential re-arrangement of the commercial terms and conditions of this
Agreement.

 

Berre Operating Production Agreement   16



--------------------------------------------------------------------------------

15 GOVERNING LAW AND DISPUTE RESOLUTION.

 

15.1 This Agreement shall be governed by and construed under the laws of
Germany. Any disputes arising between the Parties in relation to this Agreement
which cannot be settled amicably between the Parties shall be exclusively and
finally settled by three arbitrators in Paris, France in accordance with the
UNCITRAL Arbitration Rules as in force at the moment of commencement of the
arbitral proceedings. The language of the arbitration shall be English. The
appointing authority shall be the President for the time being of the
International Court of Arbitration of the International Chamber of Commerce in
Paris.

 

15.2 In the event that Parties are unable to agree on the amount of the modified
Service Fee in accordance with paragraph 5.2 or the Service Fee for the Indirect
Component or estimated Direct Component in accordance with paragraph 5.3, then
the amount of the Service Fee (and, in the case of a modified Service Fee
pursuant to paragraph 5.2, its period of application), shall be finally
determined by a firm of independent accounting experts as the Parties may agree
or, failing such agreement within 15 days, to such independent firm of
independent accounting experts of international repute in Paris as the President
of the International Court of Arbitration of the International Chamber of
Commerce in Paris, on the application of the Parties, nominate (the “Assessor”).
The Parties shall appoint the Assessor jointly and shall each be responsible for
one-half of the Assessor’s fees. The Parties shall jointly instruct the Assessor
to determine a fair and equitable Service Fee by references to the changes in
costs of the Operator (if any) in the provision of the Services.

 

16 CONFIDENTIALITY AND RESTRICTION ON INFORMATION.

 

16.1

All Product containers, specifications, raw material, quantities of Product
manufactured, quantities of raw material or Product supplied or delivered,
Product formula, Product manufacturing procedures, Product packaging and
repackaging and instructions, process technology, names of customers or
destinations of shipments of Product, prices, data, designs, drawings,
specifications and any similar information, and any other information relating
to the business of the Owner or the Operator and obtained or disclosed in
connection with the transactions contemplated by this Agreement, whether

 

Berre Operating Production Agreement   17



--------------------------------------------------------------------------------

  provided in writing, orally or by observation, and further including all
technical information and data relating to the Products disclosed to the
Operator, are hereinafter called “Information”.

 

16.2 “Confidential Information” is Information disclosed and designated in
writing as confidential or, if disclosed other than in writing, is reduced to
writing and designated as confidential within 30 days after disclosure,
expressly excluding such of the Information:

 

  (i) as can be proved by the receiving Party to be generally available to the
public in published literature through no fault of the receiving Party;

 

  (ii) as can be proved by the receiving Party to have been in its possession in
written form prior to disclosure to or acquisition by the receiving Party
hereunder;

 

  (iii) as is disclosed to the receiving Party by a third party having the
lawful right to make such disclosure and owing no secrecy commitment to the
disclosing Party.

 

16.3 Each Party hereby agrees (i) to keep Confidential Information confidential
at all times and not disclose to any third party or use any of the Confidential
Information for any purpose other than in connection with the transactions
contemplated by this Agreement or pursuant to the rights and licences granted in
paragraph 1.6, and (ii) that Confidential Information shall be revealed to only
those directors, officers and employees of the receiving Party who have a need
to know the Information in order to engage in the transactions contemplated by
this Agreement and who have agreed to be bound by the terms hereof.

 

16.4 Each Party agrees to impose the foregoing obligations of secrecy and
non-use upon its directors, officers, employees, agents and representatives.

 

17 AUDIT.

 

17.1

In connection with the estimation and reconciliation of the Direct Component
portion of the Service Fee determined by the Operator pursuant to paragraph 5
and the additional annual Pension Cash Out Cost in the Indirect Component as
described in Exhibit B, the

 

Berre Operating Production Agreement   18



--------------------------------------------------------------------------------

  Owner will have the right, exercisable at any time during each calendar year
or within six (6) months after its end, but no more than once with respect to
any calendar year, to have independent public accountants mutually agreed upon
by the Parties (a) review the applicable books and records of the Operator for
that calendar year and the year preceding to determine if they are materially
correct in accordance with the provisions of this Agreement, including in
particular the provisions of Exhibit A, and (b) issue directly to the Operator
and the Owner a report of their findings. If the report of said independent
public accountants states that the adjustments and computations are
(1) materially correct in accordance with the provisions of this Agreement, such
report will be conclusive and the Owner will pay the reasonable fees and
expenses charged for such review and report by said independent public
accountants; or (2) materially incorrect under the provisions of this Agreement,
such report will be conclusive and the Operator will pay the reasonable fees and
expenses charged for such review and report by said independent public
accountants. If the adjustments and computations are materially incorrect, the
Service Fee for the calendar year in question will thereafter be adjusted to
comply with such corrected data, and any deficiency or underpayment in past
Service Fee payments will be corrected by appropriate debits or credits to the
Owner’s account with interest at the Prime Rate (as posted as of the date the
audit commenced) calculated from the date the deficiency or overpayment was
incurred. For the purpose of this paragraph, “materially” shall mean a minimum
of EUR 100.000.-.

 

17.2 The Parties agree that any over- or undercharge coming out of this audit
will be settled within 30 (thirty) days after the issue of the audit report.

 

18 NOTICE.

Any notice to be given under this Agreement shall be in the English language and
in writing and shall be delivered personally or by post, courier or overnight
delivery service (delivery charge prepaid), or by fax. Unless the contrary shall
be proved, notice shall be deemed to have been given, (i) if by hand delivery
during working hours on a working day, when left at the relevant address, and
otherwise on the next working day after delivery, (ii) if by fax during working
hours on a working day, when transmitted, and otherwise on the next working day
after transmission, and (iii) if sent by prepaid first class post, on the second
working day after the date of posting.

 

Berre Operating Production Agreement   19



--------------------------------------------------------------------------------

For the purposes hereof, the addresses of the Owner, KP Ned BV and the Operator
are as follows:

 

Operator :   Compagnie Pétrochimique de Berre SAS   Chemin départemental 54  
13130 Berre L’Etang, France.   Fax No :   Attention: Monsieur Jean Gadbois,
Président. Owner / KP Ned BV:   Kraton Polymers France S.A.S. / Kraton Polymers
Nederland B.V.   Keynes Building,   John M. Keynesplein 10, 1066 EP Amsterdam  
Fax No:   Attention: Paul Grotenhuis

Either Party may change its address set forth above by appropriate notice to the
other Party.

 

19 INTERPRETATION.

 

19.1 In the Agreement:

 

Assessor   shall have the meaning given to that term in 15.2.; Assigned Rights &
Obligation   shall have the meaning given to that term in the recitals; Business
Day   means any day other than a Saturday or a Sunday or a public holiday in
France; Commencement Date   shall have the meaning given to that term by
paragraph 4.1; Confidential Information   shall have the meaning give to that
term by paragraph 16.2; Claims   shall have the meaning given to that term by
paragraph 1.2; CPB Costs   shall have the meaning given to that term by Exhibit
A1 and A2;

 

Berre Operating Production Agreement   20



--------------------------------------------------------------------------------

Demolition Costs   means costs and expenses arising out of the demolition of the
plant, equipment and buildings owned by the Owner at the Facility following a
shutdown; Direct Component   shall have the meaning given to that term by
paragraph 5.1 and Exhibit A1 and A2; Direct Employees   means the employees of
the Operator directly engaged in the provision of operations and maintenance
services at the Facility; Disconnection Costs   means the costs of the
disconnection of the plant, equipment and buildings owned by the Owner at the
Facility from the utilities and auxiliaries at the Site in accordance with Good
Industry Practice; Environmental Costs   means the cost to remedy any
Environment Loss or Damage arising at the Kraton owned Facility out of an event
occurring on or after 28 February 2001; Environmental Loss or Damage   means any
loss or damage relating to the infringement of an environmental law and/or any
other Environmental Matter being the basis for any claim or possible claim (i)
by governmental authorities for enforcement, fines, clean up, removal, response,
remediation or other actions or damages pursuant to applicable environmental
law; or (ii) by any person, including the Parties, seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
or otherwise giving rise to loss or damage; Environmental Matter   means (i) the
protection of the environment, worker health and safety and/or the public
welfare from actual or potential exposure (or the effects of exposure) to any
actual or potential release, discharge, disposal or emission (whether past or
present) of any hazardous substance or waste; (ii) the manufacture, processing,
distribution, use, treatment, labelling, storage, disposal, transport or
handling of any hazardous substance or waste, or (iii) soil or groundwater
contamination, air pollution or surface water pollution or other actual or
threatened impact on the environment, worker health and safety or public
welfare;

 

Berre Operating Production Agreement   21



--------------------------------------------------------------------------------

Facility   shall have the meaning given to that term in the Recitals; Force
Majeure   shall have the meaning given to that term by paragraph 13; FTEs  
means one or more employees whose combined working time is equivalent to that of
one full-time employee; Good Industry Practice   means in relation to the
performance of any activity to which this standard is applied, the exercise of
that degree of skill, diligence, prudence and foresight as would reasonably be
expected from a properly qualified and competent person engaged in carrying out
works or services of a similar size, nature, scope, type and complexity,
complying with all applicable laws and published codes of practice; Gross
Negligence   means a failure to perform a duty of care in reckless disregard of
the reasonably foreseeable consequences (as distinguished from a mere failure to
exercise ordinary care) which affects the life or property of another; HSE  
health, safety and environmental; Indirect Component   shall have the meaning
given to that term by paragraph 5.2 and Exhibit B; Indirect Employees   means
the employees of the Operator engaged in the provision of the Services other
than the Direct Employees; Information   shall have the meaning give to that
term by paragraph 16.1; Infringement Claim   shall have the meaning given to
that term by paragraph 1.6; Initial Term   shall have the meaning given to that
term by paragraph 4.2; Investment   shall have the meaning given to that term by
paragraph 5.6; Logistics Services   shall have the meaning given to that term by
paragraph 3.2;

 

Berre Operating Production Agreement   22



--------------------------------------------------------------------------------

Materials, Materials I and Materials II   shall have the meanings given to those
terms by paragraph 2 (a); OMS   shall have the meaning given to that term in the
Recitals; Operator Representative   shall have the meaning given to that term by
paragraph 1.1; Owner Representative   shall have the meaning given to that term
by paragraph 1.2; Prime Rate   shall have the meaning given to that term by
paragraph 5.3; Product   shall have the meaning given to that term in the
Recitals; Services   means the services to be provided pursuant to paragraph
1.1; Service Fee   shall have the meaning given to that term by paragraph 5.1;
Severance Costs   means the costs and liabilities related to or arising out of
the termination of employment of any person including, without limitation, all
severance costs and claims for loss of compensation, remuneration or other
benefits whether contractual or statutory; Site   shall have the meaning given
to that term by paragraph 1.2; SUMF   shall have the meaning given to that term
in the Recitals; Staff   shall have the meaning given to that term by paragraph
1.2; wilful breach   means an intentional act or omission which is in disregard
of a known risk or a risk so obvious that it cannot be said one were truly
unaware of it that risk is so great that it is highly probable that harm will
follow.

 

19.2 Any reference in this Agreement to “writing”, or cognate expressions,
includes a reference to any communication effected by fax transmission, e-mail
or any comparable means of electronic communication to a fixed terminal device.
For the avoidance of doubt, “writing” shall not include a text message sent to a
mobile telephone.

 

Berre Operating Production Agreement   23



--------------------------------------------------------------------------------

19.3 Any reference in this Agreement to “Owner” made in relation to the
“Assigned Rights & Obligations” shall be deemed to be a reference to “KP Ned
BV”.

The Exhibits referred to in and attached to this Agreement form part of this
Agreement.

IN WITNESS of which the Parties have caused this Agreement to be duly executed
on the date first above written.

 

Kraton Polymers France SAS      Compagnie Pétrochimique de Berre SAS By  

 

     By  

 

Date  

 

     Date  

 

Kraton Polymers Nederland B.V.       

By

 

 

      

Date

 

 

      

 

Berre Operating Production Agreement   24



--------------------------------------------------------------------------------

Exhibit A1

Direct Fixed Component of Service Fee

As Direct Fixed Component of the Service Fee, the Owner will pay to the Operator
(subject to the addition of Value Added Tax or other taxes as may be applicable
by law) the following fixed cost elements:

 

  (i) for direct fixed cost elements all direct cash fixed costs excluding a
Site overheads burden of the Facility in plot, including packaging, facilities
exclusively dedicated to the Facility as defined below:

 

  •  

Direct Operating Personnel fixed cost

 

  •  

Direct Industrial Cleaning cost

 

  •  

Direct Other Operating cost

 

  •  

Direct Operating CPB Packaging cost

 

  •  

Direct Maintenance cost

 

  •  

Direct Turn Around cost

 

  •  

Direct Plant Change cost

 

  •  

Direct Engineering, Technology and Inspection cost

 

  •  

Direct Laboratory Analyses cost

 

  •  

Direct cost of unloading and storage facilities

 

  •  

Direct cost of Spare equipment in on site ware house

 

  •  

For the avoidance of doubt the Parties specifically agree that all lines, roads,
cables or other means of handling or shipping of goods, materials or utilities,
exclusively dedicated to the Facility are covered under this Direct Fixed
Component of Service Fee.

The list above excludes direct cost of land lease and direct cost of office
space for Owner Staff which are covered by other agreements.

Overheads and any surcharges will not be included and are covered in the
Indirect Component of the Service Fee provided in Exhibit B.



--------------------------------------------------------------------------------

Exhibit A2

Direct Variable Component of Service Fee

As Direct Variable Component of the Service Fee, the Owner will pay to the
Operator (subject to the addition of Value Added Tax or other taxes as may be
applicable by law) the following variable operating, storage, transportation and
handling cost elements:

 

  (i) for Materials I and II which includes certain third party raw materials
repair materials, certain process and certain other operating materials but
excludes utilities: the actual purchase price paid by the Operator to its
supplier, without any surcharge.

Packaging materials: the actual purchase price paid by the Operator to its
supplier, without any surcharge.

 

  (ii) variable cost of energy and utilities and auxiliaries (quantities as
actually measured if not otherwise agreed) will be invoiced in accordance with
current practice (as defined in the Calculation Matrix attached as Exhibit C).

Fuel, electricity, water and any other precursor materials will be invoiced at
the Operator purchase price without any surcharge.

Overheads fixed cost, user charges and any other surcharges will not be included
and are covered in the Indirect Component of the Service Fee provided in Exhibit
B.

 

26



--------------------------------------------------------------------------------

Exhibit B

Indirect Component of Service Fee

 

  (i) As Indirect Component of the Service Fee the Owner will pay to the
Operator (subject to the addition of Value Added Tax or other taxes as may be
applicable by law) following elements to cover provisions of general site and
other services an amount of Euro [*****].

This amount is potentially subject to modification as defined below and
otherwise fixed during the Initial Term and is called the Base Component (“Base
Component”). [*****] of the Base Component are charged as calculated above and
[*****] are subject to indexation, both amounts together are the Indirect
Component of Service Fee.

 

  (ii) Index

As index, the labour index as published by the official French Institute of
Statistics (INSEE), referenced as “ Salaires, revenues et charges sociales –
Salaires mensuels de base de l’ensemble des salariés – Activités économiques
–Cokéfaction et raffinage” with an INSEE identification number 1567417 (valeur
109,8 on September, 30th 2011) shall be used taking the arithmetic average of
the quarterly figures. The yearly calculation is done as follows and applies as
of 1st January 2014:

 

  •  

[*****] of Base Component +

 

  •  

[*****] of Base Component * “Index actual year” / “Index 2012”.

Parties agree that the indexation will be postponed until re-adjustment of the
Indirect Service Fee in 2014. Parties further agree that the re-adjustment basis
will be discussed in 2013.

 

  •  

Parties agree that the Indirect Component comprises an annual capital charge on
Utilities and Auxiliaries of [*****] Euros and an additional annual pension cash
out cost of [*****] Euros. The additional annual pension cash out cost are
calculated as [*****] of the Additional Total Pension Cash Out Cost estimated at
[*****] Euro prorated for a period till 31 December 2015. If such amount proves
to be incorrect, there will be a pro rata adjustment.

 

[*****] [Confidential Treatment Requested]

Material separately filed with the Securities and Exchange Commission



--------------------------------------------------------------------------------

  •  

Parties agree that the Indirect Component will be subject to review in case of
material cost reduction projects implemented by the Operator; material cost
reduction projects are those that have a savings potential with regard to Owner
of minimum 100.000 Euro/p.a. If Operator achieves cost reductions at no cost,
then the Indirect Component will be reduced with Owners share of these cost
reductions. If Operator achieves cost reductions at a cost, Owner will have the
right, at its sole discretion, to participate its fair share in the cost, if
any, and benefit from an Indirect Component reduction or not to participate and
not to benefit from a reduction.

 

  •  

The Indirect Component comprises also the cost made by Operator to burn the
Owners waste air in its boilers at UCB. Parties agree that this comprises the
amount of waste air corresponding to a daily capacity of [*****] as per the
current operating permit and a maximum amount of waste air of [*****] as
currently applied by the Facility at maximum throughput. In case of a capacity
increase above one of these three limits or in case of a steam optimization
project, Owner agrees to make an investment in a Catalytic Oxidiser or similar
type of waste treatment unit (the “Catox Investment”), under the condition that
such investment, to Owner standards, would be economically viable; in such case,
Owner will pay all investment costs, including OSBL (outside battery limits) and
integration costs, related to the Catox Investment.

REFERENCE LIST of items covered in the Base Component lump sum:

 

  •  

Fixed cost Utilities

 

  •  

Capital charge Utilities

 

  •  

Fixed cost Auxiliaries

 

  •  

Capital charge Auxiliaries

 

  •  

Purchase department, Site Contract management and Warehouse operating cost

 

  •  

Site management and general services including HR, HS&E and Finance

 

  •  

IT cost

 

  •  

Infrastructure cost

 

  •  

Fire fighting and Site Security

 

[*****] [Confidential Treatment Requested]

Material separately filed with the Securities and Exchange Commission



--------------------------------------------------------------------------------

  •  

Overheads on Laboratory, Engineering and Inspection

 

  •  

Business Taxes

 

  •  

HR reorganization cost (Age profile, Plan PSE, Plan Sv Sup)

 

  •  

Pension Credit and Additional Pension Cash Out Cost:

 

  •  

definition of Pension: means early retirement benefit, payments due in the event
of retirement and payments due on reaching a certain service period with the
employer

 

  •  

definition of Pension Credit: means the difference between the actual Pension
Cash Out Cost paid by the Operator and the Pension charge from Operator to Owner
which is limited to [*****] of gross salary costs as has been the practice
between the Parties since the divestment from Shell.

 

  •  

definition of Additional Total Pension Cash Out Cost: additional Pension cost
due to a change in French pension legislation which is estimated to amount to
[*****] Euro for the period up to and including 31 December 2015 however such
amount which is forecasted to decrease considerably for the period thereafter

 

  •  

Waste air incineration

 

[*****] [Confidential Treatment Requested]

Material separately filed with the Securities and Exchange Commission



--------------------------------------------------------------------------------

Exhibit C (A):

A.) Budget 2012

Kraton budget 2012, direct component (in Euro)

 

     Budget
2012  

OPERATIONAL SUPPORT

     [*****]   

Technology Support

     [*****]   

Laboratory

     [*****]   

Engineering and Inspection

     [*****]      

 

 

 

SUPPLY CO-ORD. & PROCUR.SERVI

     [*****]      

 

 

 

PRODUCTION

     [*****]   

Personnel

     [*****]   

Industrial Cleaning

     [*****]   

Other Direct Fix. Operat. Cos

     [*****]      

 

 

 

MAINTENANCE

     [*****]   

Routine/Extraordinary Maint.

     [*****]   

Material Activities

     [*****]      

 

 

 

FILLING & DISPATCH

     [*****]      

 

 

 

TOTAL

     [*****]      

 

 

 

Kraton Budget Indirect component; 10200 K €

Assumption Budget 2012

 

Production (in T)

     [*****]         KD         [*****]       KG      [*****]   

Barrel (in $)

     [*****]               

SRF (in €/T)

     [*****]               

Exchange rate

     [*****]               

Utilities

 

         

KD

    

KG

     TOTAL KD + KG        Unit   

yield
in unit/kt KD

   Projected
Consumption     

yield
in unit/kt KG

   Projected
Consumption      Projected
Consumption      Unit
Variable
Costs in €      Total
Variable
Costs in K€  

Air

   ‘000 m³   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]   

Electricity

   MWh   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]   

LP Steam

   KT   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]   

MP Steam

   KT   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]   

HP Steam

   KT   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]   

Nitrogen

   ‘000 m³   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]   

Water - cooling (circul.)

   ‘000 m³   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]   

Water - industrial

   ‘000 m³   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]   

Water - Decarbonated

   ‘000 m³   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]   

Condensat

   ‘000 m³   

[*****]

     [*****]      

[*****]

     [*****]         [*****]         [*****]         [*****]                  
        

 

 

 

TOTAL

                          [*****]   

 

[*****] [Confidential Treatment Requested]

Material separately filed with the Securities and Exchange Commission



--------------------------------------------------------------------------------

Auxiliaries

 

     Projected
Consumption      Site
Variable
Costs in K€      KD/KG
Variable
Costs in K€  

Flare system

     [*****]         [*****]         [*****]   

Waste water - BIO Liquide

     [*****]         [*****]         [*****]   

Waste disposal - Bio Solide

     [*****]         [*****]         [*****]   

Utilities consommées / FG *

     [*****]         [*****]         [*****]   

UCB North Sewer

     [*****]         [*****]         [*****]   

Elimination Déchets => EGIDE

           [*****]            

 

 

 

TOTAL

           [*****]   

 

[*****] [Confidential Treatment Requested]

Material separately filed with the Securities and Exchange Commission



--------------------------------------------------------------------------------

Exhibit C (B)

B.) Formulae

The abbreviations used herein shall have the meaning as defined below;

[*****]

[*****]

[*****]

[*****]

[*****]

FORMULAE

 

Unit    UTILITY                                                                 
        

‘000 M3

   water - industrial      =        [***** ]       *         [*****]           
              

‘000 M3

   water - decarbonated      =        [***** ]       *         [*****]    +     
  [***** ]                   

‘000 M3

   water - demineralised      =        [***** ]       *         [*****]    +
       [***** ]                   

‘000 MT

   Steam - HP (*)      =        [***** ]       *         [*****]    +       
[***** ]       *         DemW      +        [***** ] 

‘000 MT

   Steam - MP (*)      =        [***** ]       *         [*****]    +       
[***** ]       *         DemW      +        [***** ] 

‘000 MT

   Steam - LP (*)      =        [***** ]       *         [*****]    +       
[***** ]       *         DemW      +        [***** ] 

‘000 M3

   Eau Chaudiere      =        [***** ]       *         [*****]    +       
[***** ]       *         DemW      +        [***** ] 

‘000 M3

   Condensats             [***** ]       *         [*****]    +        [***** ] 
     *         DemW      +     

‘000 M3

   Air      =        [***** ]       *         [*****]    +        [***** ]      
*         SRF          

‘000 M3

   water - cooling      =        [***** ]       *         [*****]    +       
[***** ]       *         RW      +        [***** ] 

NB: Formulae subject to periodical review as appropriate and in agreement with
steering committee

[*****] [Confidential Treatment Requested]

Material separately filed with the Securities and Exchange Commission